Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claims 1, 11, and 17 are amended.
Claims 1-20 are allowed.
Allowable Subject Matter
The following is an Examiner’s statement for reasons of allowance”
	Regarding the 35 U.S.C. 101 Rejection, Applicant’s amendments to the claims coupled with their arguments is shown to recite an improvement. The claims recite “based on the prediction of whether the patient will be readmitted for pneumonia, initiating one or more intervening actions to reduce a likelihood of readmission, the one or more intervening actions performed by automatically modifying computer code executed in a healthcare software program for treating the patient and/or discharging planning, thereby transforming the program at runtime”. This limitation and the additional elements integrate the abstract idea, therefore the 35 U.S.C. 101 is withdrawn.
	Regarding the 35 U.S.C. 102 and 35 U.S.C. 103 Rejection, Examiner finds applicant’s arguments responsive. The closest prior art, Amland et al. (US 20110313788 A1), teaches readmission risk prediction model is generated and used for identifying patients having elevated risk of readmission and determining inpatient treatment and outpatient activities based on readmission risk. Also, Heywood et al. (US 20170206327 A1), teaches a method of using self-reported health data in online communities to predict significant health events in life-changing illnesses to improve the lives of individuals and to improve patient self-management. And Ryan et al. (US 20120046965 A1), teaches readmission risk of patients admitted to a healthcare facility are determined using a generic readmission risk algorithm. Yu et al. (US 20200191792 A1), teaches methods for determining treatments for cancer patients. Courchesne et al. (US 20150227681 A1), teaches a method and system combining functional genomic and genetic, proteomic, anatomic neuroimaging, functional neuroimaging, behavioral and clinical measurements and data analyses for autism pediatric population screening, diagnosis or prognosis. However, the combination of prior art fails to disclose “the one or more intervening actions performed by automatically modifying computer code executed in a healthcare software program for treating the patient and/or discharging planning, thereby transforming the program at runtime” and “based on the prediction of whether the patient will be readmitted for pneumonia, initiating one or more intervening actions to reduce a likelihood of readmission, the one or more intervening actions performed by automatically modifying computer code executed in a healthcare software program for treating the patient and/or discharging planning, thereby transforming the program at runtime”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686 


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686